Capozzoli, J. (concurring in the result).
I concur in the result reached by the majority for the reason that the judgment confirming the report of the Special Referee and dismissing the proceeding brought under section 330 of the Election Law, which is appealed from, was based on the specific finding of the Referee that: “the documentary proof adduced before me, including the inspectors’ canvass (referred to on the hearings as the ‘ green sheets ’), . . . as well as the canvass sheet purportedly prepared by the policeman on duty at the polling place for the 54th Election District of the 83rd Assembly District, all show that the Rice vote they tallied at the polling place from machine #83867, the second voting machine, was sixteen (16) votes.” (Emphasis in original.) The Referee in his report further stated as follows: “ There was no explanation at the hearings as to how this figure came to be changed to twenty-six (26), as indicated on the machine at the inspection conducted by me (supra). It is significant, however, that all of the inspectors who were called by respondent as witnesses before me, including the Republican inspectors, testified that sixteen (16) votes were called off this machine by a watcher and tallied by each of them. They stated that both candidates had election ‘watchers’ present at this canvass”. (Emphasis in original.)